UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q x Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934: For the quarterly period ended April 30, 2011 or ¨ Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934: For the transition period from to Commission file number: 000-53313 STRATEGIC AMERICAN OIL CORPORATION (Exact name of registrant as specified in its charter) NEVADA 98-0454144 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 600 Leopard Street, Suite 2015 Corpus Christi, Texas, 78401 (Address of principal executive offices, including zip code) 361-884-7474 (registrant’s principal executive office telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) YES ¨NO x APPLICABLE ONLY TO CORPORATE ISSUERS As of June 17, 2011, 184,677,439 shares of common stock, $0.001 par value, were outstanding. 1 Table of Contents Part I. Financial Information Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results Of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 28 Item 4. Controls and Procedures 28 Part II. Other Information Item 1. Legal Proceedings 29 Item 1A. Risk Factors 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3. Defaults Upon Senior Securities 29 Item 4. (Removed and Reserved) 29 Item 5. Other Information 29 Item 6. Exhibits 29 2 Table of Contents Part I. Financial Information Item 1. Financial Statements 1. Consolidated Balance Sheets (unaudited) 2. Consolidated Statements of Operations (unaudited) 3. Statement of Changes in Stockholder’s Equity (Deficit) (unaudited) 4. Consolidated Statements of Cash Flows (unaudited) 5. Notes to Consolidated Financial Statements (unaudited) 3 Table of Contents STRATEGIC AMERICAN OIL CORPORATION CONSOLIDATED BALANCE SHEETS (Unaudited) April30, 2011 July31, 2010 Assets Current assets Cash and cash equivalents $ $ Accounts receivable Accounts receivable – related party Other current assets Other receivables - Total current assets Oil and Gas Property, accounted for using the full cost method of accounting Evaluated property, net of accumulated depletion of $477,527 and $265,872, respectively Unevaluated property Note receivable - Restricted cash Other Assets - Property and Equipment, net of accumulated depreciation of $9,959 and $7,624, respectively Total Assets $ $ Liabilities and Stockholders’ Equity (Deficit) Current liabilities Accounts payable and accrued expenses $ $ Line of Credit - Notes payable, net of unamortized discount of $0 and $45,436, respectively Deposit on sale of oil and gas property - Asset retirement obligations – Short Term - Derivative warrant liability Due to related parties - Total current liabilities Asset retirement obligations – Long Term Total liabilities Stockholders’ equity (deficit): Common stock, $.001 par; 500,000,000 shares authorized shares; 169,770,770 and 52,432,486 shares issued and outstanding Additional paid in capital Accumulated deficit ) ) Total stockholders’ equity (deficit) ) Total Liabilities and Stockholders’ Equity (Deficit) $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements 4 Table of Contents STRATEGIC AMERICAN OIL CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three months ended April30, Nine months ended April30, Revenues $ Operating expenses Lease operating expense Depreciation, depletion, and amortization Accretion - - Impairment - - - Consulting fees Consulting fees – related party - - Acquisition-related costs - - Settlement expense - - Management fees Other general and administrative expense Total operating expenses Loss from operations ) Interest expense, net ) ) Gain (Loss) on settlement of debt ) - ) Loss on derivative warrant liability ) Foreign exchange - - ) Net Loss $ ) $ ) $ ) $ ) Basic and diluted loss per common share $ ) $ ) $ ) $ ) Weighted average shares outstanding (basic and diluted) The accompanying notes are an integral part of these unaudited consolidated financial statements 5 Table of Contents STRATEGIC AMERICAN OIL CORPORATION CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDER’S EQUITY (DEFICIT) (unaudited) Common Stock Shares Amount Additional Paid in Capital Accumulated Deficit Total Balance at July 31, 2010 $ $ $ ) $ ) Common stock issued for: Cash and exercise of warrants, net of share issuance costs — Debt – consultants — Debt – related party — Services provided by consultants,officers, and directors — Share-based compensation: Amortization of fair value of stock options — — — Warrants granted to related party — — — Settlement ) ) — Deemed dividend — Deemed dividend — — ) — ) Net loss — — — ) ) Balance at April 30, 2011 $ $ $ ) $ The accompanying notes are an integral part of these unaudited consolidated financial statements 6 Table of Contents STRATEGIC AMERICAN OIL CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine months ended April 30 Cash Flows From Operating Activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation, depletion, and amortization Impairment - Accretion - Write offof reclamation deposit - Amortization of debt discount and loan origination fees (Gain) loss on settlement of debt ) Warrants granted to related party - Common stock issued for services - Acquisition-related costs paid in common stock - Share based compensation - amortization of the fair value ofstock options Equity award vested in conjunction with settlement, net of cash payment of $1,043,750 - Loss on derivative warrant liability Changes in operating assets and liabilities: Accounts receivable ) ) Accounts payable and accrued expenses ) Other changes in due to (from) related parties ) ) Other current assets ) Net cash used in operating activities ) ) Cash Flows From Investing Activities Purchases of oil and gas properties ) ) Purchases of property and equipment ) ) Proceeds from sale of oil and gas properties - Deposit on sale of working interest in oil and gas property - Purchase of Galveston Bay Energy, net of cash acquired ) - Net cash usedin investment activities ) ) Cash Flows From Financing Activities Proceeds from sales of common stock, net Proceeds from notes payable Payments on notes payable ) ) Proceeds from notes payable to related parties Payments on notes payable to related parties - ) Net cash provided by financing activities Net increase in cash Cash at beginning of period Cash at end of period $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements 7 Table of Contents STRATEGIC AMERICAN OIL CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (CONTINUED) Nine months ended April30, Supplemental Disclosures: Interest paid in cash $ $
